           Case: 5:18-cr-00060-JMH Doc #: 53 Filed: 03/13/19 Page: 1 of 1 - Page ID#: 158

                                             UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF KENTUCKY
                                            CENTRAL DIVISION AT LEXINGTON
                                              CRIMINAL MINUTES – GENERAL

Criminal Case No.     18-60-JMH-1,2,3,4             At Lexington                           Date    March 13, 2019

USA v. Bradley Price                        X    present           custody            bond          X   OR      Age
USA v. Brandon Price                        X    present           custody            bond          X   OR      Age
USA v. Jimmy Price                          X    present           custody            bond          X   OR      Age
USA v. Lonnie Brierly                       X    present           custody            bond          X   OR      Age

PRESENT:       HON. JOSEPH M. HOOD, SENIOR U.S. DISTRICT JUDGE




                        Genia Denisio                      Linda Mullen                                     Erin Roth
                        Deputy Clerk                        Court Reporter                           Assistant U.S. Attorney

   Counsel for Defendant Bradley Price          Elizabeth Snow Hughes        x   present            retained        x appointed
   Counsel for Defendant Brandon Price          C. William Swinford, Jr.     x   present            retained        x appointed
   Counsel for Defendant Jimmy Price             Andrew M. Stephens          x   present          x retained          appointed
   Counsel for Defendant Lonnie Brierly            Thomas C. Lyons           x   present            retained        x appointed


PROCEEDINGS:               MOTION HEARING

         The parties appeared as noted for a motion hearing on Defendant Lonnie Brierly’s Motion to Continue Trial (DE #50).

         The Court heard statements of counsel concerning the request for additional time to prepare for trial. The defendants were
advised of their Speedy Trial rights and did not object to a continuance. The United States had no objection to the continuance. The
Court, being sufficiently advised, ORDERS AS FOLLOWS:

    1.   The Motion to Continue Trial (DE #50) is GRANTED, for reasons stated on the record.

    2.   The Jury Trial, currently scheduled for April 8, 2019 at 9:00 a.m. as to all defendants, is CONTINUED to July 9, 2019 at
         9:00 a.m. at Lexington, Kentucky.

    3.   The Court FINDS that the time is excluded from April 8, 2019 through July 9, 2019. The Court further FINDS that the time
         is excluded as the ends of justice are served by a continuance, outweighing the best interests of the public and defendants in a
         speedy trial, pursuant to 18 U.S.C. §3161(h)(7)(A). Failure to grant such a continuance would deny the counsel for the
         defendants reasonable time necessary for effective preparation, taking into account the exercise of due diligence, pursuant to
         18 U.S.C. §3161 (h)(7)(B)(iv). The Court previously declared this case COMPLEX, pursuant to 18 §3161(h)(7)(B)(ii), due
         to the nature of the prosecution and the volume of discovery in this matter.

    4.   Defendants shall remain on previously imposed terms and conditions of release.

Copies: COR, USP, USM, D, JC
Initials of Deputy Clerk gld
TIC: 10 min




                                                                   1
